Citation Nr: 0118024	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  96-48 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for loss of bowel control.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for gout.

3.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for a left lung disability.

4.  Entitlement to an effective date earlier than June 20, 
1995, for the assignment of a 10 percent rating for the 
postoperative residuals of left rib resection with post 
surgical left chest pain.

5.  Entitlement to the assignment of a compensable disability 
evaluation for phantom pain of the left lower extremity.

6.  Entitlement to the assignment of a higher disability 
evaluation for the postoperative residuals of left rib 
resection with post surgical left chest pain, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1952 until June 
1955.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

As discussed below, the issues regarding entitlement to 
disability benefits under the provisions of 38 U.S.C.A. 
§ 1151 for loss of bowel control, gout and a lung disorder, 
as well as, entitlement to the assignment of higher 
disability evaluations for phantom pain of the left lower 
extremity and the postoperative residuals of left rib 
resection with post surgical left chest pain, will be 
remanded.


FINDINGS OF FACT

1.  On June 20, 1995, the RO received correspondence from the 
veteran regarding a claim for disability benefits under the 
provisions of 38 U.S.C.A. § 1151 as a result of VA medical 
treatment received in January 1994.

2.  A July 1996 rating decision granted benefits under the 
provisions of 38 U.S.C.A. § 1151 for post surgical pain left 
chest, assigning a 10 percent evaluation, effective from June 
20, 1995. 

3.  The veteran failed to perfect a timely appeal regarding 
an earlier effective date for the assigned disability 
evaluation for post surgical left rib resection with post 
surgical pain left chest.


CONCLUSIONS OF LAW

1.  The June 1995 decision of the RO granting benefits under 
38 U.S.C.A. § 1151 for post surgical pain left chest and 
assigning a 10 percent evaluation, effective from June 20, 
1995, is final.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.104 (2000).

2.  The criteria for the assignment of an effective date 
earlier than June 20, 1995, for the award of a 10 percent 
rating for post surgical left chest pain are not met.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In addressing the claim at hand, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  Congress 
passed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), modifying the 
adjudication of all pending claims.

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

In the case at hand, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without their first being considered by the RO.  VA 
has already met all obligations to the veteran under this new 
law.  Moreover, the veteran and his representative have been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and they have done so.  In 
view of the foregoing, the Board finds that the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication of his claim under this new law by the RO would 
only serve to further delay resolution of his appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran contends that he should have been granted a 10 
percent rating for the postoperative residuals of left rib 
resection with post surgical left chest pain, earlier than 
June 20, 1995. 

The RO received the veteran's claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 for several disabilities 
including the residuals of left rib resection on June 20, 
1995.  The veteran claimed that these disabilities resulted 
from VA medical treatment provided in January 1994.  At that 
time, he underwent esophageal dilation and Colis-Nissen 
fundoplication transthoracically.  A July 1996 rating action, 
in pertinent part, granted benefits under 38 U.S.C.A. § 1151 
for "postsurgical pain left chest" at a 0 percent 
disability evaluation, effective June 20, 1995.  Notice of 
that decision and of the right to appeal said decision was 
sent to the veteran later that month.  

The veteran filed a notice of disagreement (NOD) with the 
July 1996 rating decision in August 1996.  This NOD, however, 
did not express disagreement with the effective date assigned 
for the award of benefits under 38 U.S.C.A. § 1151.  The 
veteran did not file a timely NOD concerning the effective 
date, assigned in the July 1996 rating decision, of the award 
of benefits under 38 U.S.C.A. § 1151 for his left chest 
disability.  Therefore, the July 1996 rating action is final.  
See 38 U.S.C.A. § 7105.

In a June 1998 rating decision, the RO assigned a 10 percent 
disability evaluation, effective from June 20, 1995, for 
disability then described as "status post left rib resection 
with post surgical pain left chest".  The RO notified the 
veteran of this action in June 1998.  The veteran filed an 
NOD concerning the effective date of the 10 percent rating 
for this disability later in June 1998.  He argued that he 
first filed the claim in April or May 1994 and that the 
effective date should be retroactive to then.  

In this case, the June 1998 rating decision made the 10 
percent evaluation for the left chest disability effective 
from the effective date of the award of benefits under 
Section 1151.  While the veteran has alleged that his left 
chest disability was 10 percent disabling since 1994, he is 
precluded, by virtue of the finality of the July 1996 rating 
decision that assigned the effective date of the award of 
Section 1151 benefits for this disability, from being awarded 
an effective date earlier than June 1995 for benefits under 
38 U.S.C.A. § 1151 for that disability.

Even if the July 1996 rating decision concerning the 
effective date of the award of benefits under 38 U.S.C.A. 
§ 1151 is not final, however, the Board notes that the RO 
assigned the correct effective date of that award.  

Under 38 U.S.C.A. § 5110(a), unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
exception applicable for claims under 38 U.S.C.A. § 1151 is 
provided at 38 U.S.C.A. § 5110(c), which provides that the 
effective date of an award of disability compensation by 
reason of Section 1151 shall be the date such injury or 
aggravation was suffered if an application therefor is 
received within one year from such date. 

In this case, as the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for disability sustained in January 1994 
was received on June 20, 1995, an earlier effective date 
cannot be assigned.

The veteran argues that the effective date of his award under 
38 U.S.C.A. § 1151 should be the date of his April 1994 
claim.  In April 1994, the RO received a VA Form 21-527, 
Income-Net Worth and Employment Statement (in support of 
claim for total disability benefits), together with 
documentation concerning his marital status.  The RO treated 
this as a claim for non-service-connected disability pension 
benefits.  In an October 1994 rating action, the RO denied 
pension benefits.  The RO notified the veteran of this action 
in November 1994.  The veteran submitted a notice of the 
disagreement (NOD) in January 1995.  He was granted pension 
benefits the next month.  

Nothing in the claim filed in April 1994 suggested that the 
veteran was claiming benefits under 38 U.S.C.A. § 1151.  
Moreover, when the RO treated the April 1994 claim as one for 
pension benefits alone, the veteran did not respond by 
informing the RO that he had intended to file a claim for 
benefits under 38 U.S.C.A. § 1151.

A pending claim is an application, formal or informal, which 
has not been fully adjudicated.  38 C.F.R. § 3.160(c).  In 
the instant case, the veteran did not submit any 
communication expressing an intent to apply for compensation 
for the disability related to the January 1994 VA treatment 
prior to June 1995.  Although the Board is required to 
adjudicate all issues reasonably raised by a liberal reading 
of an appellant's substantive appeal (emphasis added), 
including documents and oral testimony, "the Board is not 
required to anticipate a claim for a particular benefit where 
no intention to raise it was expressed.  See Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) (holding that the BVA 
is not required to do a 'prognostication' but to review 
issues reasonably raised by the substantive appeal." Brannon, 
at 12 Vet. App. 34.  Accordingly, an earlier effective date 
is not warranted.  



ORDER

An effective date earlier than June 20, 1995, for the 
assignment of a 10 percent rating for the postoperative 
residuals of left rib resection with post surgical left chest 
pain is denied.


REMAND

The veteran reported at his March 1997 personal hearing that 
he is receiving benefits from the Social Security 
Administration (SSA).  Moreover, he indicated that he was 
granted SSA disability benefits directly as a result of his 
service-connected disabilities.  It does not appear that the 
RO attempted to obtain these records.  "VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits."  Clarkson v. Brown, 4 Vet. App. 565, 567-68 
(1993).  Therefore the Board shall remand the claims 
regarding the assignment of higher evaluations.  

In regard to his claims regarding entitlement to disability 
benefits under the provisions of 38 U.S.C.A. § 1151, as noted 
above, there has been a significant change in the law during 
the pendency of this appeal.  Because of the change in the 
law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
the claims.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 




